Citation Nr: 1755844	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 40 percent for service-connected bilateral hearing loss disability.  

2.  Entitlement to a disability rating higher than 10 percent for service-connected tinnitus.  

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to service connection for a right hip disability.

10.  Entitlement to service connection for a left hip disability.

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for a left knee disability.

13.  Entitlement to service connection for urinary incontinence.

14.  Entitlement to service connection for asthma.

15.  Entitlement to service connection for rhinitis.

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ulcer disease.

17.  Entitlement to service connection for an ulcer disease.

18.  Entitlement to service connection for a back disability.

19.  Entitlement to service connection for a cervical spine disability.

20.  Entitlement to service connection for bronchitis.

21.  Entitlement to service connection for a heart condition.

22.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, including anxiety, depression and posttraumatic stress disorder (PTSD)

23.  Entitlement to service connection for a psychiatric disability, including anxiety, depression and PTSD.

24.  Entitlement to service connection for prostate cancer.

25.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that a response from the National Personnel Records Center (NPRC), dated June 2014, indicates that the Veteran's service treatment records are not available as they were destroyed in a 1973 fire.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The issues of service connection for a right ankle disability, a left ankle disability, a right foot disability, a left foot disability, a right shoulder disability, a left shoulder disability, a right hip disability, a left hip disability, a right knee disability, a left knee disability, urinary incontinence, asthma, rhinitis, an ulcer condition, a back disability, a cervical spine disability, bronchitis, a heart condition, and prostate cancer and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The 10 percent rating currently in effect is the maximum schedular rating for tinnitus, whether it is perceived in one ear or each ear.

2.  The Veteran's service-connected hearing loss disability was manifested, at worst, by an average pure tone threshold in the right ear of 76 decibels and 78 decibels in the left ear with speech recognition ability of 64 in the right ear and 60 in the left ear.  

3.  In a decision in June 1981, the Board denied the Veteran's claims of service connection for a nervous disorder and duodenal ulcer disease.  

4.  The additional evidence presented since the Board decision in June 1981, pertaining to service connection for a psychiatric disability and an ulcer disease, raises a reasonable possibility of substantiating the claim.

5.  A diagnosis of a psychiatric disability has not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

2.  The criteria for an initial disability rating higher than 40 percent for the service-connected hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The June 1981 Board decision, which denied the Veteran's claim of service connection for a nervous disorder, is final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1100 (2017).

4.  The criteria for reopening the previously denied claim for a psychiatric disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The June 1981 Board decision, which denied the Veteran's claim of service connection for duodenal ulcer disease, is final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1100 (2017).

6.  The criteria for reopening the previously denied claim for an ulcer disease have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The criteria for entitlement to service connection for a psychiatric disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  As the Board is reopening the claims of service connection for a psychiatric disability and an ulcer disease, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

With respect to the issues of a higher rating for bilateral hearing loss disability and service connection for a psychiatric disability and a heart condition, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that no further action is necessary to comply with VA's duties to notify and assist for the issue of a higher rating for tinnitus as the law is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Increase Ratings

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus, which is rated under Diagnostic Code 6260.

Ten percent disabling is the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Hearing Loss Disability

The Veteran's bilateral hearing loss disability is currently assigned a 40 percent disability rating.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran was afforded a VA audiological examination in March 2014.  He reported having hearing difficulty understanding in conversations and the television.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
60
95
100
76
64
LEFT
45
75
85
105
78
60

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level VII for both the right and left ears.  Applying those values to Table VII, the designations yield a 40 percent evaluation. 

The Veteran was afforded another VA audiological examination in May 2015.  He again reported having hearing difficulty understanding in conversations and the television.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
55
75
80
61
88
LEFT
35
70
75
85
66
92

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level III for the right ear and II for the left ear.  Applying those values to Table VII, the designations also yield a zero percent evaluation.  

Applying these values to Table VII, the designations yield, at worst, a 40 percent evaluation based on the results of all the VA examinations throughout the rating appeal period.  The Board notes that the Veteran's most recent hearing test demonstrated that his disability yielded a noncompensable evaluation.

The Board notes that the Veteran has submitted a report of private audiometry dated September 2014.  While this test confirms the Veteran has bilateral hearing loss disability, it is not shown to have included the appropriate speech discrimination test (Maryland CNC), as is required in examinations for VA ratings purposes.  Therefore, it is inadequate for rating purposes.

Although the Veteran asserts that his hearing loss disability is more severe than currently rated, his statements alone cannot establish that a disability rating higher than 40 percent is warranted as ratings for hearing loss disability are based on the mechanical application of results of regulation-mandated audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the preponderance of the evidence is against the claim seeking a higher rating for bilateral hearing loss.  Although the evidence of record shows that the Veteran clearly has hearing loss disability as defined by VA, the evidence does not support entitlement to a higher evaluation at any point during the appeal.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved and an initial rating higher than 40 percent is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


III.  Application to Reopen

In a decision in June 1981, the Board denied the claims of service connection for a nervous disorder and a duodenal ulcer on grounds that the evidence does not establish that a nervous disorder or duodenal ulcers were present in service, and that duodenal ulcers were not manifested to a compensable degree within the presumptive period after separation from service.  That decision became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

The evidence previously considered consisted of the private and VA treatment records, a January 1979 VA psychiatric examination, and an August 1998 VA examination.  

The current claim to reopen was received by VA in December 2015. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claims for a psychiatric disability and an ulcer disease consists, in part, of a private physician's opinion dated October 2015 stating that the Veteran's current disabilities, including his psychiatric disorders and "digestives," are secondary to his military service.  

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between the Veteran's psychiatric disability and an ulcer disease and service, the lack of such evidence was in part the basis for the previous denial, the additional evidence is new and material under 38 C.F.R. § 3.156(a) and cures the evidentiary defect that existed at the time of the prior denial.  

For this reason, the claim of service connection for a psychiatric disability and an ulcer disease is reopened.  38 U.S.C.A. § 5108.  The reopened claim of an ulcer disease is addressed further in the remand section.
III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In consideration of the evidence of record, a diagnosis of a psychiatric disability has not been shown during the pendency of the appeal.  There is no competent evidence of a diagnosed psychiatric disability contained in the record and the Veteran has not submitted any competent evidence that demonstrates a current diagnosis.

Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Thus, in this specific case, the Veteran's assertion on its own that he has a psychiatric disability is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The competent evidence of record does not show that the Veteran has a current diagnosis of a psychiatric disability at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, the record is silent for any treatment for a psychiatric disability during the appellate period.  

The Board acknowledges that in an October 2015 statement, the Veteran's private physician listed generalized anxiety disorder and major depression as two of his current diagnoses and stated that the Veteran's psychiatric disorders were secondary to his military service.  However, during the March 2016 VA examination, the VA examiner found that the Veteran did not fulfill any of the DSM V symptoms criteria for a formal mental disorder diagnosis and there was no diagnosis on Axis I that could be found.  The examiner noted that the Veteran did have a mild occasional feeling of anxiety, but this was not a full mental condition.  In addressing the October 2015 private physician's finding of psychiatric diagnoses, the VA examiner stated that the Veteran did not receive any psychiatric treatment and there was no complete mental status examination found.  The Board finds the March 2016 VA examiner's assessment of the Veteran's current condition probative as it was based on an examination of the Veteran and support for the findings were included.  Further, the Board finds probative the VA examiner's findings that the October 2015 assessment was inadequate as it was not based on a complete mental status examination.  Therefore, according to the probative evidence of record, the Board finds there is no competent evidence that the Veteran has a current psychiatric disability which was shown at any time during the appellate period.  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of a psychiatric disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating higher than 10 percent for service-connected tinnitus is denied.  

Entitlement to an initial disability rating higher than 40 percent for service-connected hearing loss disability is denied.

The application to reopen the claim of service connection for a psychiatric disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for an ulcer disease is granted and, to this extent only, the appeal is granted.

Service connection for a psychiatric disability is denied.


REMAND

The Board finds that further development is necessary for the remaining issues on appeal.

The Veteran alleges that his right ankle disability, left ankle disability, right foot disability, left foot disability, right shoulder disability, left shoulder disability, right hip disability, left hip disability, right knee disability, left knee disability, urinary incontinence, asthma, rhinitis, ulcer condition, back disability, cervical spine disability, bronchitis, heart condition and prostate cancer are related to service.  In August 1998, the Veteran was afforded a VA examination and was diagnosed as having mild lumbar radiculitis, chronic low back pain with paralumbar fibromyositis, degenerative joint disease with lumbar discogenic disease, status-post duodenal ulcer with gastrointestinal bleeding, chronic allergic rhinitis, left bundle branch block, and borderline blood pressure.  However, no opinion was provided regarding these diagnoses and whether they are related to service.  In letter dated October 2015, the Veteran's private physician stated that the Veteran has been diagnosed as having hypertensive cardiovascular disease; allergic rhinitis; bronchial asthma; chronic bronchitis; chronic cervical spine pain; degenerative joint disease of the shoulders, elbows, wrists, hips, knees, ankles, and feet; chronic myositis para-cervical spine muscles; chronic low back pain; peptic ulcer disease; duodenal ulcer; prostate adenocarcinoma; status-post prostatectomy; urinary incontinence; and unemployability.  The private physician opined that the Veteran's "cardiopulmonary, digestives, musculoskeletal and neoplastic [sic] diseases" are more probable than not secondary to his military service.  No rationale was provided for this opinion.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  In light of the Veteran's private physician's opinion and the inadequate August 1998 VA examination, further development is necessary in order to properly adjudicate this appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).

As the development for the issues of service connection for a right ankle disability, a left ankle disability, a right foot disability, a left foot disability, a right shoulder disability, a left shoulder disability, a right hip disability, a left hip disability, a right knee disability, a left knee disability, urinary incontinence, asthma, rhinitis, an ulcer condition, a back disability, a cervical spine disability, bronchitis, a heart condition, and prostate cancer could have an impact on the outcome of the issue of entitlement to TDIU as service connection may be granted on remand for these issues, TDIU is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the claim for entitlement to TDIU should be remanded as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms associated with his right ankle disability, left ankle disability, right foot disability, left foot disability, right shoulder disability, left shoulder disability, right hip disability, left hip disability, right knee disability, left knee disability, urinary incontinence, asthma, rhinitis, ulcer condition, back disability, cervical spine disability, bronchitis, heart condition and prostate cancer.   

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the Veteran must be afforded a VA examination(s) to determine whether a right ankle disability, a left ankle disability, a right foot disability, a left foot disability, a right shoulder disability, a left shoulder disability, a right hip disability, a left hip disability, a right knee disability, a left knee disability, urinary incontinence, asthma, rhinitis, an ulcer condition, a back disability, a cervical spine disability, bronchitis, a heart condition, and prostate cancer are related to the Veteran's military service. 

After a review of the evidence of record, the examiner must provide an opinion as to whether any currently or previously diagnosed right ankle disability, left ankle disability, right foot disability, left foot disability, right shoulder disability, left shoulder disability, right hip disability, left hip disability, right knee disability, left knee disability, urinary incontinence, asthma, rhinitis, ulcer condition, back disability, cervical spine disability, bronchitis, a heart condition, and prostate cancer, are related to the Veteran's military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


